  8:19-cr-00397-JFB-SMB Doc # 75 Filed: 03/22/21 Page 1 of 1 - Page ID # 137




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                                 8:19CR397
     vs.
                                                                  ORDER
SKYLER F. SANDERS,

                   Defendant.


IT IS ORDERED:

     1)     The government’s oral motion for a protective order is granted.

     2)     Disclosure of discovery materials to anyone other than the defendant and his

            counsel is prohibited, and defendant is prohibited from retaining or making copies

            of the materials provided as discovery material.

     Dated this 22nd day of March, 2021.



                                           BY THE COURT:

                                           s/ Joseph F. Bataillon
                                           SENIOR UNITED STATES DISTRICT JUDGE
